Citation Nr: 9917622	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the eyes, arms and hands.

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the chest.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to April 
1969 and from 
June 1970 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied, in 
pertinent part, denied the appellant's claims for service 
connection for: (1) residuals of shrapnel wounds to the eyes, 
arms and hands; (2) residuals of shrapnel wounds to the 
chest; and (3) depression.

The issues of entitlement to service connection for residuals 
of shrapnel wounds to the eyes, arms and hands and service 
connection for residuals of shrapnel wounds to the chest are 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present in 
service, or within the first post service year.

2.  There is no current competent medical evidence of 
depression.

3.  The veteran has not presented a plausible claim for 
service connection for depression.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for depression, and, therefore, there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim. 38 U.S.C.A. §§ 101(16), 1110, 1112, 
1137, 5107(a) (West 1991); 38 C.F.R. § 3.303, 3.306(a), 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the three elements. 

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served in 
the United States Army from May 1967 to April 1969 and from 
June 1970 to July 1975.  The veteran's service medical 
records revealed treatment for a variety of conditions.  A 
treatment report, dated July 1974, noted the veteran's 
complaints of anxiety and family problems.  The report 
concluded with a diagnosis of no significant psychiatric 
disorder.  No follow-up treatment was indicated.  The 
veteran's discharge examination was conducted in April 1975.  
The report of this examination noted a normal psychiatric 
status.

In January 1997, the veteran filed his application for 
compensation, VA Form 21-526, seeking service connection for 
depression.  No post service treatment for this condition was 
noted.

In March 1997, a VA psychiatric examination was conducted.  
The examination report noted the veteran's complaints of 
depression ever since his discharge from the service.  The VA 
examiner also noted that he reviewed the veteran's claims 
file prior to the examination.  Mental status examination 
revealed that the veteran was casually groomed and conversed 
readily with the examiner.  His speech was within normal 
limits and eye contact was good.  No anxiety or dysphoria 
were noted.  The veteran's mood was euthymic and affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight, and his insight and 
judgment were adequate.  The report concluded with a 
diagnosis of alcohol abuse, currently in remission.

III.  Analysis

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on material 
issues of fact and law.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The statement must be adequate to enable a claimant 
to understand the precise basis for the Board's decision, as 
well as to facilitate review by the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (the Court).  See Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  As the Court has pointed out, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran in this case is essentially claiming that he 
incurred depression during his active duty service.  
Accordingly, the determinative issues presented by this claim 
are: (1) whether the veteran sustained or aggravated a 
chronic psychiatric disorder during service or within the 
first post service year; (2) whether he has any current 
psychiatric disorder; and if so, (3) whether the current 
disability is etiologically related to his active duty 
service.  The Board concludes that medical evidence is needed 
to lend plausible support to all three issues presented by 
this claim because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. at 506; see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-94 (1992).

After a thorough review of the veteran's claims file, the 
Board concludes that the evidence of record does not show 
that the veteran manifested a chronic psychiatric disorder 
during service or within the first post service year.  A July 
1974 treatment report noted the veteran's complaints of 
anxiety and family problems.  The report concluded, however, 
with a diagnosis of no significant psychiatric disorder.  No 
follow-up treatment for this condition was indicated.  The 
veteran's discharge examination, dated April 1975, noted a 
normal psychiatric examination. 

The veteran's statements herein are not competent to 
establish that he incurred a chronic psychiatric disorder 
during his active service or within the first post service 
year.  While lay statements and testimony are competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. at 495.  Accordingly, there is no competent 
evidence of a chronic psychiatric disorder having been 
incurred in service or within the first post service year.

The Board also concludes that the veteran has failed to show 
that he currently has an acquired psychiatric disorder.  The 
report of the veteran's most recent VA psychiatric 
examination, dated March 1997, found no depression.  The 
report concluded with a diagnosis of alcohol abuse, currently 
in remission.  Accordingly, there is no competent medical 
evidence of a current acquired psychiatric disorder.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent 
"proof of a present disability there can be no claim").  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(wherein the United States Court of Appeals for the Federal 
Circuit recognized as "rational" VA's long-standing 
requirement that service connection be granted only in cases 
of currently existing disability, even where not specifically 
required by statute).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
depression.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well grounded, the Board does not 
have jurisdiction to adjudicate it).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well grounded.  He argues that the Board should determine 
whether the RO has followed the guidelines set forth in M21-1 
and, if not, remand the appeal for further development.  The 
Board is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
the General Counsel of VA and is not bound by VA manuals, 
circulars or other administrative issues.  38 CFR 19.5 
(1998).  Moreover, the cited provisions have not been 
promulgated as regulations, nor have they been found to be 
substantive rules by the United States Court of Appeals for 
Veterans Claims.  Thus, the Board finds no basis upon which 
to comply with the representative's request in this regard.


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for depression is denied.


REMAND

The appellant contends, in essence, that he incurred shrapnel 
wounds to the eyes, arms, hands and chest during his active 
duty service.


The veteran's most recent VA general physical examination, 
performed in March 1997, stated in part:

On inspection of the right hand, he 
points to an area over the palmer surface 
where he had shrapnel injury.  I do not 
see scars.  I do not feel shrapnel in the 
subcutaneous regions of the right arm, 
but I will do appropriate x-rays of the 
arm and hand.  I also do not feel any 
metallic fragments over the chest.  
Again, a chest x-ray will be done.

X-ray examinations of the veteran's right arm and chest were 
normal.  

In October 1997, the veteran filed his substantive appeal, VA 
Form 9.  On his appeal form, the veteran indicated that "the 
scars on chest are about 1 inch long and are easy to see."  
He also indicated that "[t]he wound in the hand is [sore] 
and hurts to touch.  No pressure was put on the wound during 
the C & P exam[ination]."

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  Under the circumstances presented by this case, 
the Board concludes that an additional examination of the 
veteran's alleged residuals of shrapnel wounds is needed.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
scheduling the veteran for a VA examination for scars.  To 
ensure that the Department of Veterans Affairs (VA) has met 
its duty to assist the claimant in developing the facts 
pertinent to the claim, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The veteran should be scheduled for an 
examination by a VA dermatologist.  The 
examiner is requested to specify exactly 
where the veteran's residuals of shell 
fragment wounds are located and their 
size; photographs of all areas alleged by 
the veteran to contain residuals of scars 
should be taken to assist the adjudicators 
in ascertaining the precise location of 
the veteran's wounds.  If no residual 
scars can be identified, the examination 
report should note the same.  

The report of this examination should 
include a detailed account of all 
manifestations of the veteran's residuals 
of shell fragment wounds.  The report 
should indicate whether these scars, if 
any, are: (1) superficial or poorly 
nourished with repeated ulceration, and 
(2) tender and painful on objective 
demonstration.  The report should also 
identify the effects, if any, that these 
conditions have on the veteran's other 
body systems.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination. The 
physician should provide complete 
rationale for all conclusions reached.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

3.  The RO should readjudicate the 
veteran's claims for service connection 
for: (1) residuals of shrapnel wounds to 
the eyes, arms and hands; and (2) 
residuals of shrapnel wounds to the 
chest. 

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

